DAVIDSON, Judge.
This is a conviction for aggravated assault, with punishment assessed at one year in jail.
*417The charge as contained in the information was assault by an adult male upon a child. Art. 1147, Sec. 9, Vernon’s Annotated Penal Code.
Under such allegation the burden was upon the state to prove that the alleged injured party was a child and that the appellant was an adult male.
The state failed to prove either that the injured party was a child or that the appellant was an adult male.
The evidence being insufficient to support the conviction, the judgment is reversed and the cause is remanded.